Affirmed as Modified and Opinion Filed July 22, 2022




                                                In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-20-00109-CR

                        RAMON OSCAR ROBLEDO A/K/A
                        RAYMON OSCAR ROBLEDO A/K/A
                      RAYMOND OSCAR ROBLEDO, Appellant
                                     V.
                         THE STATE OF TEXAS, Appellee

                   On Appeal from the 363rd Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. F-1500555-W

                             MEMORANDUM OPINION
                    Before Justices Osborne, Pedersen, III, and Reichek
                                Opinion by Justice Osborne
        Ramon Oscar Robledo a/k/a Raymon Oscar Robledo a/k/a Raymond Oscar

Robledo1 appeals the trial court’s final judgment convicting him of murder of a child

under ten years of age. The jury found him guilty and the trial court assessed his

punishment at life imprisonment without the possibility of parole. Robledo raises

two issues arguing: (1) the evidence is insufficient to support his conviction; and (2)

the trial court erred when it denied his request for an instruction to disregard one of


    1
      See our discussion with respect to the correct spelling of Robledo’s first name in section VI of this
opinion addressing the State’s cross point.
the State’s questions. In a cross-point, the State requests that this Court modify the

trial court’s judgment to accurately spell Robledo’s first name, correctly identify the

State’s prosecutor, and reflect that the trial judge assessed Robledo’s punishment.

      We conclude the evidence is sufficient. Also, we conclude the trial judge

erred when she denied Robledo’s request for an instruction to disregard but that error

was not harmful. And the trial judge erred when she signed a judgment with

mistakes in it. The trial court’s final judgment is affirmed as modified.

             I. FACTUAL AND PROCEDURAL BACKGROUND

      Robledo and Rosa Gamino had a child together, D.R. During an intervening

relationship, Gamino became pregnant with her second child, G.G. While pregnant

with G.G., Gamino resumed her relationship with Robledo. When G.G. was four

months old, Gamino discovered she was pregnant with a third child and Robledo

was the father. Around this time, Gamino and Robledo also decided to live together.

      Before moving into the house where they planned to live, they stayed

temporarily at a hotel. At the hotel, Gamino left G.G. with Robledo while she was

at work. Around lunchtime, Robledo called Gamino and told her G.G. had fallen

off the bed even though G.G. could not roll over by himself yet. At Gamino’s

insistence, Robledo picked her up from work. When she got into the vehicle,

Gamino knew something was wrong because Robledo had covered G.G. with a

blanket. When they arrived at Gamino’s mother’s house, Gamino removed the



                                         –2–
blanket and saw that G.G. had “a red mark on his nose,” and there were marks on

his face.

      On June 1, 2013, during their first weekend in the house, Gamino again left

G.G. in Robledo’s care while she was at work. When Gamino returned from work,

she saw a bite mark that looked like a bruise on G.G.’s face. Robledo told Gamino

that G.G. had hit himself with a clock. Although this story did not make sense to

Gamino because G.G. could not roll over by himself, G.G. was otherwise acting

normal and seemed to be ok.

      Two days later, on June 3, 2013, Robledo took Gamino to work leaving D.R.

and G.G. home alone. When she left, G.G. was asleep and, except for the bite mark

on his face, he had no other visible injuries. About two hours later, Gamino saw that

she had seven missed calls from Robledo. She texted Robledo in response and he

called back to tell her that G.G. had fallen off the bed and wasn’t breathing. Gamino

told Robledo to call an ambulance but he refused. Instead, he drove to get her from

work. When Gamino got into the car, G.G. was in his car seat in the back. G.G. was

not awake, his eyes were closed, he was not making a sound, his face was purple,

and there were bruises all over his face. Robledo started crying and said, “I hope

he’s not dead.”

      Robledo left Gamino and G.G. at the hospital emergency room (ER), telling

Gamino he was going to work. Although G.G. was not breathing and had no pulse



                                        –3–
when he arrived at the ER, the doctors unsuccessfully tried to resuscitate him for 15

minutes.

      Based on the injuries to four-month-old G.G., the medical team suspected

abuse. When Detective Angel Herring and her partner arrived at the hospital, she

spoke with the medical staff, observed G.G.’s body, and spoke with Gamino. Also,

Gamino called Robledo and asked him to return to the hospital, which he did. At

the hospital, Robledo agreed to an interview by the detectives at the Dallas

Children’s Advocacy Center (DCAC).

      At DCAC, Robledo told the detectives that he left G.G. on the bed and, while

in another room, he heard a “boom” followed by G.G.’s crying. When he returned

to the room, he found G.G. face down on the floor. He stated that he assumed G.G.

had fallen off the bed again and took him into the bathroom to clean him up and calm

him down because G.G.’s heart was pounding and his face was bleeding. Then,

according to Robledo, G.G. closed his eyes and did not wake up. Robledo told the

detectives he panicked and called Gamino. Robledo also stated that he reached into

the back of the car while they were going to the hospital and G.G.’s face was cold.

Robledo claimed that he left Gamino and G.G. at the hospital so he could get

Gamino’s purse which had her ID in it but later stated he decided to wait at a friend’s

house to see if she really needed it. During the interview, Robledo initially stated

he hit G.G.’s bottom and feet to wake him, then he stated that he hit and shook G.G.

for five to ten minutes. He stated G.G.’s facial injuries were from the previous

                                         –4–
incident when he fell off the hotel bed, hit the car seat, and bounced up hitting the

“counter” by the bed, but later demonstrated slapping and squeezing G.G.’s face.

With respect to the bite mark on G.G.’s face, Robledo stated he did not know where

the mark came from and blamed D.R., but he eventually admitted that he bit G.G.

on the face while “playing with him.” Robledo stated there was no blood in the

house except for a little bit on G.G.’s shirt but later stated that the blood on the pillow

was probably from his own clothes when he changed G.G.’s diaper after the fall and

he wiped up the blood around the bed and in the restroom with a rag. When asked

by the detective why he did it, Robledo responded that he “just lost control” because

he was “frustrated.”

       Meanwhile, detectives went to Robledo and Gamino’s house where they

found Gamino’s purse, which Robledo claimed he had gone to get when he left

Gamino and G.G. at the hospital, a blood-stained pillow, blood stains on an article

of clothing in the bathroom, and a bucket and mop. They also measured the distance

from the bed to the tile floor at 22 inches.

       During the autopsy of G.G.’s body, the medical examiner observed extensive

external and internal injuries including: (1) scrapes to the dorsal surface and tip of

the nose, the left side of the forehead, the left third finger, and the right fourth finger

as well as abrasions to the posterior surface of the neck; (2) bruising around both

eyes, on the left eyelid, across the forehead, on the left cheek, and scattered all over

the right side of the face extending from the cheek through the temple and forehead

                                           –5–
to the scalp; (3) a bite mark to the left cheek; (4) lacerations and bruising to the lip;

(5) a torn frenulum, which connected the upper lip to the gums; (6) petechial—

pinpoint—hemorrhages to the right eye and a subdural hemorrhage around the optic

nerve; (7) an internal bruise to the midsection; (8) multiple rib fractures including

the left and right posterior with a large hemorrhage at the left posterior fracture and

lateral fractures on four right ribs and five left ribs—the presence of hemorrhaging

indicated an injury from some time before CPR was administered; (9) petechia to

several internal organs including the thymus, the pericardial sac, the outer surface of

the heart, and both lungs; (10) a hemorrhage on the aorta and some of the connective

tissue holding it in place; (11) several bruises on the internal surface of the scalp;

(12) a hemorrhage in the subdural space between the brain and the tissue that

connects it to the skull and subarachnoid hemorrhages on the brain; (13) the brain

was edematous meaning it had an excessive amount of fluid; and (14) hypoxic

encephalopathy which is a pathological condition of the brain due to lack of oxygen.

The medical examiner concluded that G.G. died as a result of “blunt head trauma

and possible asphyxia.”

      Robledo was indicted for capital murder of a child under ten years of age. See

TEX. PENAL CODE ANN. § 19.03(a)(8). The jury found Robledo guilty and, because




                                          –6–
the State decided not to seek the death penalty, the trial judge assessed his

punishment at life imprisonment without the possibility of parole.2

                        II. SUFFICIENCY OF THE EVIDENCE
       In issue one, Robledo argues the evidence is insufficient to support his

conviction because the State failed to prove he had the requisite mens rea to commit

murder or that his actions caused G.G.’s death. He contends that his expert’s

testimony “credibly explained” his version of events such that no reasonable juror

could have found him guilty beyond a reasonable doubt. The State responds that the

jury determined the credibility of the witnesses, weighed the evidence, and found

Robledo guilty.

                                    A. Standard of Review
       Under the Due Process Clause, a criminal conviction must be based on legally

sufficient evidence. Harrell v. State, 620 S.W.3d 910, 913 (Tex. Crim. App. 2021).

When reviewing the sufficiency of the evidence, an appellate court considers all of

the evidence in the light most favorable to the verdict to determine whether the jury

was rationally justified in finding guilt beyond a reasonable doubt. See Jackson v.

Virginia, 443 U.S. 307, 318–19 (1979); Harrell, 620 S.W.3d at 913–14. Further, an

appellate court is required to defer to the jury’s credibility and weight determinations




   2
      On January 29, 2020, the Texas Court of Criminal Appeals granted Robledo’s application for a writ
of habeas corpus, which entitled him to an out-of-time appeal. Ex parte Robledo, No. WR-89,439-01, 2020
WL 475686, at *1 (Tex. Crim. App. Jan. 29, 2020) (orig. proceeding, not designated for publication) (per
curiam).
                                                 –7–
because the jury is the sole judge of the witnesses’ credibility and the weight

assigned to their testimony. See Jackson, 443 U.S. at 319, 326; Harrell, 620 S.W.3d

at 914. An appellate court will consider all evidence when reviewing the sufficiency

of the evidence, whether direct or circumstantial, properly or improperly admitted,

or submitted by the prosecution or defense. Jenkins v. State, 493 S.W.3d 583, 599

(Tex. Crim. App. 2016).

                                 B. Applicable Law

      A person commits the offense of capital murder if he intentionally or

knowingly causes the death of a child under ten years of age. PENAL § 19.03(a)(8).

A person acts intentionally, or with intent, when it is his conscious objective or desire

to engage in the conduct or cause the result. Id. § 6.03(a). A person acts knowingly,

or with knowledge, when he is aware of the nature of his conduct or that the

circumstances exist, or that his conduct is reasonably certain to cause the result. Id.

§ 6.03(b). Intent to kill is a question of fact determined by the jury from all the facts

and circumstances in evidence. Nunez v. State, No. 05-07-00620-CR, 2008 WL

2377276, at *4 (Tex. App.—Dallas June 12, 2008, no pet.) (mem. op., not designated

for publication).

      Direct evidence of the elements of the offense, including the identity of the

perpetrator and culpable mental state, is not required. Hooper v. State, 214 S.W.3d

9, 14 (Tex. Crim. App. 2007). The jury is permitted to make reasonable inferences

from the evidence presented at trial, and circumstantial evidence is as probative as

                                          –8–
direct evidence in establishing the guilt of the actor. Id. 14–15. Circumstantial

evidence alone may be sufficient to establish guilt. Id. at 15.

      Proof of a culpable mental state almost invariably depends on circumstantial

evidence. Nunez, 2008 WL 2377276, at *4; Martin v. State, 246 S.W.3d 246, 263

(Tex. App.—Houston [14th Dist.] 2007, no pet.). Intent can be inferred from the

extent of the injuries to the victim, the method used to produce the injuries, and the

relative size and strength of the parties. Patrick v. State, 906 S.W.2d 481, 487 (Tex.

Crim. App. 1995). In a murder case, evidence of a particularly brutal or ferocious

mechanism of death, inflicted upon a helpless victim, can be controlling upon the

issue of intent or knowledge. Nunez, 2008 WL 2377276, at *4; Martin, 246 S.W.3d

at 263. Additionally, the culpable mental state can be inferred from the acts, words,

and conduct of the accused. Patrick, 906 S.W.2d at 487.

      Further, cases involving injury to or death of a child often depend on

circumstantial evidence because there is rarely direct evidence of exactly how the

injuries occurred. Mercado v. State, No. 05-16-00152-CR, 2016 WL 7473906, at

*7 (Tex. App.—Dallas Dec. 29, 2016, no pet.) (mem. op., not designated for

publication); Bearnth v. State, 361 S.W.3d 135, 140 (Tex. App.—Houston [1st Dist.]

2011, pet. ref’d). If an adult defendant has sole access to a child when the child

sustains the injuries, the evidence is sufficient to support a conviction for injury to a

child or murder. Cuadros–Fernandez v. State, 316 S.W.3d 645, 654 (Tex. App.—

Dallas 2009, no pet.).

                                          –9–
                      C. Application of the Law to the Facts

      Robledo argues the evidence is insufficient because the State failed to prove

his actions caused G.G.’s death. The record shows that, when G.G.’s mother left for

work on the morning of his death, G.G. was asleep and, except for the bite mark on

his face, he had no other visible injuries. And G.G. and D.R. were in the exclusive

care of Robledo for approximately two hours before Gamino saw that she had seven

missed calls from Robledo. As a result, the evidence shows that Robledo was the

only adult present at the time G.G. was injured. Because Robledo was the sole adult

with access to G.G. at the time G.G. sustained his injuries, the evidence is sufficient

to support Robledo’s identity as the offender. See Cuadros–Fernandez, 316 S.W.3d

at 654 (concluding evidence sufficient to support conviction for injury to a child or

murder if child dies where adult defendant had sole access to child when child

sustained injury).

      Further, Robledo argues the evidence is insufficient because the State failed

to prove he had the requisite mens rea to commit murder and he contends that his

initial statements to police were credible because his expert’s testimony “credibly

explained” how the evidence supported and corroborated them. However, the record

shows that the pediatric emergency room physician, the medical examiner, and a

pediatrician from the University of Texas Southwestern Medical School testified in

detail about the extent of G.G.’s injuries. And the medical examiner concluded G.G.

died as a result of “blunt head trauma and possible asphyxia.” In addition, the jury

                                        –10–
saw several photographs depicting G.G.’s injuries. Further, the jury heard testimony

that, during his interview at DCAC, Robledo provided different explanations for

G.G.’s injuries and his behavior.      To the extent that Robledo challenges the

sufficiency of the evidence on the basis of a conflict of evidence, it is actually an

attack on the credibility and weight assigned to the evidence by the jury. We are

required to defer to the jury’s credibility and weight determinations. See Jackson,

443 U.S. at 319, 326; Harrell, 620 S.W.3d at 914.

      After reviewing the evidence, we conclude that a rational jury could have

found the elements of the offense beyond a reasonable doubt. Accordingly, we

conclude the evidence is sufficient to support Robledo’s conviction for murder of a

child under ten years of age.

      Issue one is decided against Robledo.

                     III. INSTRUCTION TO DISREGARD
      In issue two, Robledo argues the trial court erred when it denied his request

for an instruction to disregard the State’s question calling for the detective’s opinion

about the nature of the victim’s injury. He maintains that error was harmful because

it left the jury with an impression as to how G.G.’s injuries may or may not have

occurred, influencing the verdict. The State responds that, even assuming the trial

court erred, any error did not affect Robledo’s substantial rights.




                                         –11–
                                 A. Applicable Law

      Error occurs when a trial court sustains an objection but fails to give a

requested instruction to disregard. McDaniel v. State, No. 05-15-00638-CR, 2016

WL 4260980, at *5 (Tex. App.—Dallas Aug. 11, 2016, pet. ref’d) (mem. op., not

designated for publication); Munoz v. State, No. 05-13-00914-CR, 2014 WL

7399331, at *5 (Tex. App.—Dallas Dec. 15, 2014, no pet.) (not designated for

publication); Irving v. State, No. 05-12-00221-CR, 2013 WL 2297075, at *5 (Tex.

App.—Dallas May 23, 2013, pet. ref’d) (mem. op, not designated for publication).

However, a trial court’s error in denying a request for an instruction to disregard

after sustaining an objection that a proper foundation had not been laid does not rise

to the level of constitutional error and, as a result, an appellate court must disregard

it if it did not affect the defendant’s substantial rights. TEX. R. APP. P. 44.2(b);

Munoz, 2014 WL 7399331, at *5 (concluding error in refusing requested instruction

to disregard not constitutional error); Irving, 2013 WL 2297075, at *5 (same); see

also Allen v. State, No. 01-98-00229-CR, 1999 WL 548676, at *6 (Tex. App.—

Houston [1st Dist.] July 29, 1999, pet. ref’d) (not designated for publication)

(concluding error in admitting testimony without proper foundation not of

constitutional dimension). A substantial right is affected when the error had a

substantial and injurious effect or influence in determining the jury’s verdict. Scales

v. State, 380 S.W.3d 780, 786 (Tex. Crim. App. 2012). Further, it is well settled that

erroneously admitted evidence will not result in reversal if other evidence that proves

                                         –12–
the same fact was admitted without objection. See Coble v. State, 330 S.W.3d 253,

282 (Tex. Crim. App. 2010).

                        B. Application of the Law to the Facts
      During the trial, the trial judge sustained Robledo’s objection that the State

had failed to lay a proper foundation with respect to Detective Herring’s testimony

about the nature of G.G.’s injuries but denied his request for an instruction to

disregard as follows:

      State:                 Just based on your experience investigating child
                             deaths with the Dallas Police Department—I’m
                             not asking for a medical opinion—I’m just asking
                             on the cases that you’ve responded to, did those
                             injuries appear to you to be resuscitative in nature?
      Det. Herring:          Resuscitative—

      Defense Counsel:       Judge, I’ll object to the foundation being laid to
                             make that kind of observation.
      Trial Judge:           Sustained.

      ....

      Defense Counsel:       Judge, I ask that the jury be instructed to disregard
                             that question.

      Trial Judge:           Denied.

Because the trial court sustained Robledo’s objection, the trial court erred when it

denied his request for an instruction to disregard. See McDaniel, 2016 WL 4260980,

at *5; Munoz, 2014 WL 7399331, at *5; Irving, 2013 WL 2297075, at *5.

      Nevertheless, during the trial, the pediatric emergency room physician, the

medical examiner, and a pediatrician from the University of Texas Southwestern

                                          –13–
Medical School all testified without objection that G.G.’s injuries were not likely the

result of resuscitative efforts. It is well settled that erroneously admitted evidence

will not result in reversal if other evidence that proves the same fact was admitted

without objection. See Coble, 330 S.W.3d at 282. Accordingly, we conclude that

to the extent the trial court erred when it denied Robledo’s request for an instruction

to disregard, that error was not harmful error.

      Issue two is decided against Robledo.

                  VI. MODIFICATION OF THE JUDGMENT

      In a cross point, the State requests that this Court modify the trial court’s

judgment to accurately spell Robledo’s first name, correctly identify the State’s

prosecutor, and reflect that the trial judge assessed Robledo’s punishment. The

record supports the State’s contentions. In addition, the judgment does not specify

that the capital murder was of a child under ten years of age or the applicable

subsection of the capital murder statute, and it incorrectly states that Robledo filed a

written election to have the jury assess his punishment and the jury did so.

      An appellate court has the authority to modify an incorrect judgment to make

the record speak the truth when it has the necessary information to do so. See TEX.

R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993);

Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.—Dallas 1991, pet. ref’d) (en

banc). We conclude the trial court’s final judgment should be modified as follows:

      (1)    The style of the judgment which reads “The State of Texas v.
             Raymond Oscar Robledo” is modified to read “The State of
                                      –14–
                Texas v. Ramon Oscar Robledo a/k/a Raymon Oscar Robledo
                a/k/a Raymond Oscar Robledo”;
        (2)     “Attorney for State: Shelley Fox” is be modified to read
                “Attorney for State: Eren Price”;

        (3)     “Punishment Assessed by: JURY” is modified to read
                “Punishment Assessed by: JUDGE”;

        (4)     “Offense for which Defendant Convicted: CAPITAL
                MURDER” is modified to read “Offense for which Defendant
                Convicted: CAPITAL MURDER OF CHILD UNDER 10”;

        (5)     “Statute for Offense: 19.03 PENAL CODE” is modified to read
                “Statute for Offense: § 19.03(a)(8) PENAL CODE”; and
        (6)     In the section of the judgment titled “Punishment Assessed by
                Jury/Court/No election (select one)” the following selection:

                    • Jury. Defendant entered a plea and filed a written
                    election to have the jury assess punishment. The jury
                    heard evidence relative to the question of punishment.
                    The Court charged the jury and it retired to consider the
                    question of punishment. After due deliberation, the
                    jury was brought into Court, and, in open court, it
                    returned its verdict as indicated above.

                is modified to deselect the checkbox before “Jury” and select the
                following checkbox:

                    • No Election. Defendant did not file a written
                    election as to whether the judge or jury should assess
                    punishment. After hearing evidence relative to the
                    question of punishment, the Court assessed
                    Defendant's punishment as indicated above.[3]

        The State’s cross point is decided in its favor.


    3
      The record shows that the jury found Robledo guilty of capital murder of a child under ten years of
age and the trial judge immediately assessed his punishment at life imprisonment without the possibility of
parole. See TEX. CODE CRIM. PROC. ANN. art. 37.071, § 1; PEN. § 12.31(b). The record on appeal does
not contain a written jury request.
                                                  –15–
                               VII. CONCLUSION

      The evidence is sufficient to support Robledo’s conviction for murder of a

child under ten years of age. The trial judge erred when she denied Robledo’s

request for an instruction to disregard but that error was not harmful. Also, the trial

judge erred when she signed a judgment with mistakes in it.

      As modified, the trial court’s final judgment is affirmed.

      The trial court is directed to prepare a corrected judgment that reflects the

modifications made in this Court’s opinion and judgment in this case. See Shumate

v State, No. 05-20-00197-CR, 2021 WL 4260768 (Tex. App.—Dallas Sept. 20,

2021, no pet.).




                                            /Leslie Osborne//
                                            LESLIE OSBORNE
200109f.u05                                 JUSTICE

Do Not Publish
TEX. R. APP. P. 47




                                        –16–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

RAYMOND OSCAR ROBLEDO,                       On Appeal from the 363rd Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. F-1500555-W.
No. 05-20-00109-CR          V.               Opinion delivered by Justice
                                             Osborne. Justices Pedersen, III and
THE STATE OF TEXAS, Appellee                 Reichek participating.

   Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

      (1)   The style of the judgment which reads “The State of Texas v.
            Raymond Oscar Robledo” is modified to read “The State of
            Texas v. Ramon Oscar Robledo a/k/a Raymon Oscar Robledo
            a/k/a Raymond Oscar Robledo”;
      (2)   “Attorney for State: Shelley Fox” is be modified to read
            “Attorney for State: Eren Price”;

      (3)   “Punishment Assessed by: JURY” is modified to read
            “Punishment Assessed by: JUDGE”;
      (4)   “Offense for which Defendant Convicted: CAPITAL
            MURDER” is modified to read “Offense for which Defendant
            Convicted: CAPITAL MURDER OF CHILD UNDER 10”;

      (5)   “Statute for Offense: 19.03 PENAL CODE” is modified to read
            “Statute for Offense: § 19.03(a)(8) PENAL CODE”; and

      (6)   In the section of the judgment titled “Punishment Assessed by
            Jury/Court/No election (select one)” the following selection:


                                      –17–
               • Jury. Defendant entered a plea and filed a written
               election to have the jury assess punishment. The jury
               heard evidence relative to the question of punishment.
               The Court charged the jury and it retired to consider the
               question of punishment. After due deliberation, the
               jury was brought into Court, and, in open court, it
               returned its verdict as indicated above.

            is modified to deselect the checkbox before “Jury” and select the
            following checkbox:

               • No Election. Defendant did not file a written election as
               to whether the judge or jury should assess punishment.
               After hearing evidence relative to the question of
               punishment, the Court assessed Defendant's punishment as
               indicated above.

As REFORMED, the judgment is AFFIRMED.

      We DIRECT the trial court to prepare a corrected judgment that reflects this
modification.




Judgment entered this 22nd day of July, 2022.




                                       –18–